Citation Nr: 1132008	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Philadelphia, Pennsylvania VARO, which declined to reopen a claim of service connection for PTSD.  In January 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In April 2006, the Board remanded the matter for additional notice and development.  In February 2009, the Board reopened the claim and remanded the matter for additional development and de novo review.  In April 2010, the Board remanded the matter for additional development and recharacterized the disability at issue as a variously diagnosed psychiatric disability to include PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous [April 2010] remand, the Board noted the Veteran's statements that she received psychiatric treatment at a private facility, the St. Francis Center, in the early 1990s.  The Board noted that while the records from that facility were certified to be destroyed and no longer available, a March 2009 statement from psychologist K.A.P., Ph.D., confirmed that the Veteran had received counseling from her at the St. Francis Center in 1994.  Dr. K.A.P. cited three specific dates in September and October of that year on which she treated the Veteran yet did not provide any further details regarding the nature of that counseling or the source of her information for the specific dates listed.  The Board noted in its remand that the specificity of the dates cited suggested that Dr. K.A.P. either possessed, or had access to, records or abstracts of treatment at the now-closed facility in question.  

In the April 2010 remand, the Board instructed the RO to ask Dr. K.A.P. to identify the source of her information that she provided counseling to the Veteran on three specific dates in September and October of 1994.  The Board noted that the psychologist should be asked to submit complete copies of any records in her possession, or if the source of her treatment information was not in her possession, she should be asked to identify the source in order that the RO could obtain the records from that source.

After the Veteran submitted an updated VA Form 21-4142 authorization and consent to release medical records, the RO issued a June 2010 letter to Dr. K.A.P. asking for "all treatment records, hospital summaries, findings and/or diagnoses" from September 1994 through October 1994.  Dr. K.A.P. was asked to provide a negative response if she did not have any information concerning the Veteran.

In response, Dr. K.A.P. returned a copy of the RO's June 2010 letter with a handwritten notation on the bottom, indicating that the Veteran "only had 2 visits", and stated that she had no records.  The RO then readjudicated the matter in a June 2011 supplemental statement of the case (SSOC), summarizing Dr. K.A.P.'s March 2009 statement, the RO's June 2010 letter to Dr. K.A.P., and her July 2010 handwritten response, and continuing the denial of service connection for a variously diagnosed psychiatric disability to include PTSD.

The Board remains of the opinion that there must be a basis for the three specific treatment dates cited by Dr. K.A.P. in her March 2009 letter to the Veteran [albeit that report conflicts somewhat with the later notation that the Veteran "only had 2 visits"], which was written nearly 15 years after the counseling took place.  If no records whatsoever exist regarding her treatment of the Veteran, then the three exact dates cited are unexplained after such a lengthy period of time.  The Board finds that the likelihood is that there remains some as-yet-unknown source of outstanding records of Dr. K.A.P.'s 1994 counseling treatment of the Veteran.

Unfortunately, in order to address this matter properly on a complete record with a full picture of the disability and all mental health treatment, the Veteran's claim must be remanded once again.  Any records regarding the counseling treatment with Dr. K.A.P. in 1994 would be likely to contain information pertinent to the matter at hand and the RO must further develop for such records as fully as possible.  Because the RO has readjudicated the matter on the merits following the Veteran's and Dr. K.A.P.'s responses, suggesting that development pursuant to the Board's April 2010 remand has been acceptable and complete, this matter must once again be remanded to the RO for compliance with the previous order for development of the evidentiary record.  

The RO should note, in contacting Dr. K.A.P. once more, that a broad request such as that in its June 2010 letter was improper.  The Board posed a very specific question to the psychologist regarding her records and/or her source of information, and that question must be answered in order for the remand instructions to be fulfilled.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)

Accordingly, the case is REMANDED for the following action:

1.  Because the most recent authorization has since expired, the RO should obtain updated authorization from the Veteran regarding K.A.P., Ph.D.  The RO should then contact Dr. K.A.P. and ask her to identify the source of her information that she provided the Veteran counseling on three specific dates in September and October 1994.  If the source of her information is in her possession, she should be asked to submit complete copies of any such records in her possession.  If the source of the information is not in her possession, she should then be asked to identify the source, and the RO (with the Veteran's assistance, if necessary) should obtain any records from the source identified.  She should also reconcile her initial report listing 3 specific treatment dates with her subsequent notation that the Veteran "only had 2 visits".

2.  The RO should then arrange for any further development suggested by the results of that sought above, or in light of the Court's decision in Clemons.  The RO should then readjudicate the matter on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

